DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 11 and 17, recites in part obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists; obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; and computing at least partially corrected demographic-based impression values to determine misattribution correction factors improving accuracy of impression-based data.

The limitation computing at least partially corrected demographic-based impression values to determine misattribution correction factors improving accuracy of impression-based data, sets forth a mathematical calculation. As such, the claims are determined to set forth a mathematical concept.

Under the 2019 PEG, the additional elements are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional elements of an apparatus or at least one non-transitory computer readable storage medium. These additional elements are all recited at a high level of generality and may be interpreted as generic computing devices used to implement the abstract idea. 
Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore, these additional elements do not integrate the abstract idea into a practical application. 
The claims recite the further additional elements of obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists; obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons.
However, obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists and obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons are both insignificant extra solution activity of the type described as “selecting a particular type of data to be manipulated”. Further, obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists and obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons is extra solution activity of type described as “mere data gathering.” As such, these additional elements, individually and in combination with each other and the generic computing device, would not integrate the abstract idea into a practical application. As such, the claims are further determined to be directed to an abstract idea.

In Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they integrate an abstract idea into a practical application. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements relative to the method of organizing human activity abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus, the independent claims are not patent eligible.

Dependent claims 2-10, 12-16, and 18-20 further describe the abstract idea, but the claims continue to recite an abstract idea. Dependent claims 2-10, 12-16, and 18-20 do not recite any further additional elements. The previously identified additional elements, individually and as a combination, fail to integrate the narrowed abstract idea into a practical application. Therefore, the claims remain directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,979,764. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,
Instant Application No. 17/228,678
U.S. Patent No. 10,979,764
Claim 1. A method of correcting demographic-based impressions of media provided by a provider site over a network, the method comprising:
Claim 1. A method of correcting demographic-based impressions of media provided by a provider site over a network, the method comprising: 
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists;
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists; 
obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; and

obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; forming a pseudo-inverse matrix determined based in part on the first demographic-based impressions; 
forming third demographic-based impressions of the media based on the second demographic-based impressions; and 
computing at least partially corrected demographic-based impression values to determine misattribution correction factors improving accuracy of impression-based data.
computing at least partially corrected demographic-based impression values by multiplying a vector of database proprietor impression data by the pseudo-inverse matrix to determine misattribution correction factors improving accuracy of impression-based data.


Likewise, claims 2-20 correspond to claims 2-21 of the Patent. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,903. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,

Instant Application No. 17/228,678
U.S. Patent No. 10,469,903
Claim 1. A method of correcting demographic-based impressions of media provided by a provider site over a network, the method comprising:
1. A method of correcting demographic-based impressions of content provided by a content provider site over a network, the method comprising: 
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists;
obtaining first demographic-based impressions via a beacon transmitted via a network in response to access to content by a first set of panelists; 
obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons; and

obtaining, from a database proprietor, second demographic-based impressions of the content on a second set of persons; forming a pseudo-inverse matrix determined based in part on the first demographic-based impressions, and having a truncated value and a damped value to form third demographic-based impressions of the content on the second set of persons based on the second demographic-based impressions; 
computing at least partially corrected demographic-based impression values to determine misattribution correction factors improving accuracy of impression-based data.
computing at least partially corrected demographic-based impression values by multiplying a vector of database proprietor impression data by the pseudo-inverse matrix to determine misattribution correction factors improving accuracy of impression-based data including at least one of a unique audience or impression count to permit a computer or processing system to produce audience analysis information with higher accuracy.


Likewise, claims 2-20 correspond to claims 2-20 of the Patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toupet et al. US Patent Publication No. 2015/0193816.

Regarding Claims 1, 11 and 17, Toupet discloses a method, apparatus, and a non-transitory computer-readable storage medium of correcting demographic-based impressions of media provided by a provider site over a network [0033 & Figures 1 & 8], the method comprising:
obtaining first demographic-based impressions transmitted via a network in response to access to media by a first set of panelists [0062];
obtaining, from a database proprietor, second demographic-based impressions of the media accessed by a second set of persons [0034, 0039]; and
computing at least partially corrected demographic-based impression values to determine misattribution correction factors improving accuracy of impression-based data. [0033-0035 & 0122].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toupet et al. US Patent Publication No. 2015/0193816 in view of Knoller et al. US Patent Publication No. 2009/0055862.

Regarding Claims 2, 12 and 18, Toupet discloses the method, apparatus, and a non-transitory computer-readable storage medium of claims 1, 11, and 17, however, Toupet fails to disclose a method, apparatus, and a non-transitory computer-readable storage medium, further including forming a pseudo-inverse matrix determined based in part on the first demographic-based impressions.
In an analogous art, Knoller discloses a method, apparatus, and a non-transitory computer-readable storage medium, further including forming a pseudo-inverse matrix determined based in part on the first demographic-based impressions [0126-0129].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toupet and Knoller, before the effective filing date of the invention, in order to provide advertisers with maximum return from their investment in advertising [Knoller 0003]. 

Regarding Claims 4, 14, and 20, the combined teachings of Toupet and Knoller, discloses the method, apparatus, and a non-transitory computer-readable storage medium further including forming third demographic-based impressions of the media based on the second demographic-based impressions [Toupet 0035 & 0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes West US Patent No. 9,749,688 and Karypis US Patent Publication No. 2010/0161385.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424